BROWN, Justice.
Appellees, Martha L. Camp and her husband, John F. Camp, brought suit against Bexar County, its engineer and the State Highway Commission, appellants, asking the district court of Bexar county to give them a temporary injunction restraining the appellants from cutting down trees growing on the right of way, on -each side of the paved highway, and from digging a drainage ditch along such right of way. The cause of action is predicated upon the fact that appellees executed their deed conveying the property for widening the highway, and they rely upon certain reservations found in the deed.
After a hearing, the trial court denied the prayer in so far as it sought to restrain appellants from digging the drainage ditch, but granted the temporary injunction restraining the cutting of the trees.
We find no error. The judgment of the trial court is affirmed.